DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 18-27 and 49 are amended. Claims 19-23 and 41-48 are withdrawn. Claims 1-18, 24-40 and 49-53 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 10/14/2021 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8-9, 11-14, 16, 28-29, 31-32, 34-37 and 39 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456).

Regarding claims 1 and 27, Rojo-Calderon discloses an aerosol generating article comprising a holder and an aerosol generating component received within the holder [0017]. The holder comprises a mouthpiece [0114], and the aerosol generating component is in the form of a heat transfer element receptacle ([0224], figure 7, reference numeral 602). The heat transfer element has a cavity ([0225], figure 7, reference numeral 609), which is considered to meet the claim limitation of an enclosure, having a recess ([0227], figure 7, reference numeral 618), which is considered to meet the claim limitation of a pocket, with a wall portion that is inset relative to the base ([0225], figure 7, reference numeral 607). The aerosol-forming substrate forms a coating on the inner surface of the receptacle [0227]. The device is closed by a lid ([0226], figure 7, reference numeral 615). The heat source extends 
Johnson teaches an electronic cigarette containing a replaceable and disposable cartridge containing the desired volatile substance (abstract). The cartridge is air permeable so that the air flow entrains the material contained in the cartridge as it is drawn through the device [0049].
It would therefore have been obvious to one of ordinary skill in the art to make the cartridge of Rojo-Calderon air permeable. One would have been motivated to do so since Johnson teaches that providing an air permeable cartridge allows an air stream to entrain a desired volatile substance as it is drawn through the cigarette.

Regarding claim 4, Rojo-Calderon additionally discloses that the mouthpiece comprises a cylindrical plug of filtration material ([0171], figure 2, reference numeral 29) through which entrained aerosol from the aerosol-forming substrate [0008] passes when a user inhales [0161].

Regarding claims 5 and 28, Rojo-Calderon discloses that the heat transfer element is made from ceramic material [0034] coated with the aerosol forming substrate [0037], which is considered to meet the claim limitation of a ceramic aerosol precursor since it releases an aerosol when heated [0015]. 

Regarding claims 6 and 29, Rojo-Calderon discloses that the heat transfer element comprises metal [0034].

Regarding claims 8 and 31, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that the heat transfer element base, which is considered to meet the claim limitation of a first end wall, and a lid that is welded shut to form a seal ([0226], figure 7, reference numeral 615), which is considered to meet the claim limitation of a second end wall. Modified Rojo-Calderon does not explicitly teach the heat transfer element having a cylindrical outer profile.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer profile of the heat transfer element cylindrical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 9 and 32, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that the heat transfer element, although shown upright in figure 7, is positioned longitudinally in use (figure 2). The heat transfer element may comprise one or more air inlets arranged to promote airflow over the aerosol forming substrate and extend into the combustible heat source to promote combustion [0030]. The air inlets are provided on the side of the capsule [0044], but can also be provided in the base to enable air from longitudinal passageways of the combustible heat source to pass over the aerosol forming substrate [0204]. Modified Rojo-Calderon does not explicitly teach the base being perforated.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create air inlets in the base of the heat transfer element of modified Rojo-Calderon. One would have been motivated to do so since Rojo-Calderon discloses that providing air inlets in the base enables air from longitudinal passageways to promote combustion of the combustible heat source to pass over the aerosol forming substrate.

Regarding claims 11 and 34, Rojo-Calderon discloses that a portion of the base is offset from the end of the side wall (figure 7), which is considered to meet the claim limitation of the first end wall being offset since the first end wall is not in complete alignment with the end of the side wall.

Regarding claims 12 and 35, the top of the recess of Rojo-Calderon is considered to meet the claim limitation of the first end wall portion, and the remaining part of the base aligned with the end of the side wall is considered to meet the claim limitation of a second wall portion.

Regarding claims 13 and 36, Rojo-Calderon discloses that the first and second end wall portions are offset from each other in the longitudinal direction (figure 7).

Regarding claims 14 and 39, Rojo-Calderon discloses that the heat transfer element is symmetric above the central longitudinal axis (figure 7).

Regarding claims 16 and 37, Rojo-Calderon discloses that the lid is welded to form a seal [0226].

Claims 2, 15 and 40 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 1, 8 and 31 above, and further in view of Beeson (US 2017/0055576).

Regarding claim 2, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon discloses that the cartridge is designed similarly to that of figure 3 ([0210], [0224]) in which a combustible heat source ([0188], figure 3, reference numeral 201) is located below the base of the receptacle coated with the aerosol forming substrate ([0190], figure 3, reference numeral 207). The 
Beeson teaches a smoking article having a heat generation portion (abstract) having a fuel element with a carbonized or pyrolyzed material that does not emit a flame when burning [0011] and has a compact cylindrical shape ([0021], figure 1, reference numeral 40). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carbonize the heat source of modified Rojo-Calderon. One would have been motivated to do so since Beeson teaches that a carbonized heat generation portion does not emit a flame when burning.

Regarding claims 15 and 40, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach the cartridge being symmetrical along a plane bisecting the side wall.
Bowen teaches that the cartridge can have slightly sloped sides (figure 9), straight sides with an indent (figure 12) or straight sides with at least one circular wall (figure 13B), and that the cartridge is shaped for easier insertion into the chamber of the device (column 11, lines 50-55) and to maximize surface contact area for thermal conduction with the device (column 9, lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a recess in the lid of modified Rojo-Calderon corresponding to the recess in the base. One would have been motivated to do so since Bowen teaches that increasing the surface contact area increases the area available for thermal conductions and makes the cartridge easier to insert and remove. The courts have held that, “where the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) and Beeson (US 2017/0055576) as applied to claim 2 above, and further in view of Li (US 9,877,511).

Regarding claim 3, modified Rojo-Calderon teaches all the claim limitations as set forth above.  Rojo-Calderon additionally discloses that the mouthpiece comprises a cylindrical plug of filtration material ([0171], figure 2, reference numeral 29). Modified Rojo-Calderon does not explicitly teach a tobacco rod.
Li teaches an electronic smoking article including a filter (abstract) having an additive that is impregnated in and/or coated on the filter segment so that the additive can be at least partially eluted into the aerosol for deliver to the smoker (column 8, lines 31-40). The additive may be a flavor material (column 7, lines 20-30) such as tobacco flavor (column 7, lines 31-43). A filter containing such an additive is considered to be a tobacco rod since it is a plug containing tobacco.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of modified Rojo-Calderon with the tobacco flavored 

Claims 7 and 30 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 1 and 27 above, and further in view of Sutton (US 2018/0343917).

Regarding claims 7 and 30, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach the heat transfer element made from a paper foil laminate.
Sutton teaches a carrier with a smokable material arranged on it for use with an apparatus for heating smokable material [0004] in which the carrier comprises a combination of foil and paper that are layered together to adhere to the smoking material and support it [0041]. Sutton additionally teaches that this arrangement allows one layer of smoking material to volatilize more quickly than another layer [0006] to achieve progressive aerosol generation [0044].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat transfer element of modified Rojo-Calderon with the aerosol forming material supported by a paper foil laminate of Sutton. One would have been motivated to do so since Sutton teaches an arrangement that allows progressive aerosol generation.

Claims 10 and 33 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 9 and 32 above, and further in view of Ademe (US 2017/0164654).

Regarding claims 10 and 33, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach both the base and lid being perforated.
Ademe teaches an aerosol generating article having an aerosol generating segment in the form of a longitudinally extending cartridge with end caps that are permeable to atmospheric air such that the heated air from the heat source cartridge can pass through the upstream end cap, and pass through the inner compartment of the tubular portion to heat substrate material located therein, and then exit the downstream end cap [0057] to reach the mouth of a smoker [0051].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perforate the lid of modified Rojo-Calderon. One would have been motivated to do so since Ademe teaches that perforating both ends of an aerosol cartridge enables air to reach the mouth of a smoker.

Claims 17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claims 8 and 31 above, and further in view of Monsees (US 8,915,254).

Regarding claims 17 and 38, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Bowen does not explicitly teach the cartridge having folds and a wrapper extending within the folds.
Monsees teaches a tobacco cartridge having a paper wrapper that is manufactured in a folded cup design (column 7, lines 5-11, figure 6) and enclosed in a wrapper that closely follows the shape of the cartridge and allows easy insertion and disposal of the cartridge without creating a mess (column 6, lines 44-51, figures 5, 6, reference numeral 32). The wrapping material is considered to be folded since it follows the shape of a fold in the cartridge and must therefore have sharp angles.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claim 1, and further in view of Robert (US 2019/0269174).

Regarding claim 18, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally teaches that the aerosol generating article comprises a protective cover (figure 2, reference numeral 32) connected to the distal end (figure 2, reference numeral 22) of the housing ([0178], figure 2, reference numeral 21) portion of the holder [0165]. The aerosol generating component is inserted into the housing [0180], indicating that the housing forms a receptacle. The aerosol generating device is located at an opposite end of the device from the mouthpiece (figure 2). Modified Rojo-Calderon does not explicitly teach the device comprising a control body.
Robert teaches a heating assembly of an aerosol generating device for heating an aerosol forming substrate having both a chemical heating device and an electrical heating device (abstract). The electrical heating device is a resistive heating element powered by a rechargeable battery [0058], indicating that the electrical heating device is reusable. The temperature of the aerosol forming substrate is controlled by a microcontroller unit implemented on an electric circuit board [0104]. Robert additionally teaches that a solid fuel heater is difficult to control but provides a high energy density [0002] and that providing a secondary electrical heating device allows precise heating of the substrate 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of modified Rojo-Calderon with the reusable electrical heating device of Robert. One would have been motivated to do so since Robert teaches that a solid fuel heater is difficult to control but provides a high energy density and that providing a secondary electrical heating device allows precise heating of the substrate without limiting operation of the device due to high energy consumption by the electrical heating.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claim 1 above, and further in view of Matsumoto (US 9,682,204).

Regarding claim 24, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach providing different cartridges with different components. 
Matsumoto teaches a flavor inhaler (abstract) containing two flavor cartridges set in tandem in the holder so that the user can enjoy the flavor components of different flavor generating materials (column 21, lines 20-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat transfer element of modified Rojo-Calderon with the two cartridges of Matsumoto. One would have been motivated to do so since Matsumoto teaches that providing two flavor cartridges allows a user to enjoy the flavor components of different flavor generating materials.

Regarding claim 25, Matsumoto teaches that the two cartridges are serially disposed (figure 44).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) as applied to claim 1 above, and further in view of Robinson (US 2010/0200006).

Regarding claim 26, modified Rojo-Calderon teaches all the claim limitations as set forth above. Modified Rojo-Calderon does not explicitly teach wrapping the heat transfer element.
Robinson teaches a smoking article (abstract) having a tobacco rod that is wrapped [0098] with a laminate of metallic foil and paper that transfers heat from a heating element to the tobacco [0099].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the heat transfer element of modified Rojo-Calderon with the laminate of Robinson. One would have been motivated to do so since Robinson teaches that a laminate of metallic foil and paper transfers heat from a heating element to a smoking material being heated.

Claims 49-50 and 52-53 are rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) and Li (US 9,877,511).

Regarding claims 49 and 50, Rojo-Calderon discloses an aerosol generating article comprising a holder and an aerosol generating component received within the holder [0017]. The holder comprises a mouthpiece [0114], and the aerosol generating component is in the form of a heat transfer element receptacle ([0224], figure 7, reference numeral 602). The heat transfer element has a cavity ([0225], figure 7, reference numeral 609), which is considered to meet the claim limitation of an enclosure, 
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer profile of the heat transfer element cylindrical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), Li teaches an electronic smoking article including a filter (abstract) having an additive that is impregnated in and/or coated on the filter segment so that the additive can be at least partially eluted into the aerosol for deliver to the smoker (column 8, lines 31-40). The additive may be a flavor material (column 7, lines 20-30) such as tobacco flavor (column 7, lines 31-43). A filter containing such an additive is considered to be a tobacco rod since it is a plug containing tobacco.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of modified Rojo-Calderon with the tobacco flavored filter of Li. One would have been motivated to do since Li teaches a filter that elutes flavors such as tobacco into electronic cigarette vapor. 

Regarding claim 52, Rojo-Calderon discloses that the heat transfer element comprises metal [0034].

Regarding claim 53, Rojo-Calderon discloses that the heat transfer element is symmetric above the central longitudinal axis (figure 7).

Claim 51 is rejected under 35 U.S.C. 103 as being obvious over Rojo-Calderon (US 2020/0260777) in view of Johnson (US 2015/0351456) and Li (US 9,877,511) as applied to claim 49 above, and further in view of Sensabaugh Jr. (US 4,765,347).

Regarding claim 51, modified Rojo-Calderon teaches all the claim limitations as set forth above. Rojo-Calderon additionally discloses that device is wrapped in an outer wrapper of sheet material such as cigarette paper [0144]. The filter and heat transfer element are both circumscribed by the housing (figure 2), indicating that an outer wrapper must also circumscribe those components. Modified Rojo-Calderon does not explicitly disclose the outer wrapper being a paper foil sheet laminate.
Sensabaugh Jr. teaches a flavor delivery article producing an aerosol (abstract) having conventional cigarette paper glued to a foil lined paper tube (column 11, lines 45-50) to exhibit rigidity approximating that of a conventional cigarette (column 3, lines 32-44).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the article of modified Rojo-Calderon with the paper glued to foil of Sensabaugh Jr. One would have been motivated to do so since Sensabaugh Jr. teaches a wrapper that exhibits rigidity approximating that of a conventional cigarette.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but are not persuasive since they do not address the rejections relying on Rojo-Calderon as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715